The opinion of the court was delivered by
Depue, J.
This appeal was taken from an order of the chancellor in the taxation of the costs and expenses in partition, making an allowance to the commissioners of extra compensation for their services, and for the services of a surveyor in making maps and surveys.
The act concerning partition provides for the allowance to each commissioner of $1.50 for each day employed in the service, together with all actual expenses for surveying, chain-bearing assistants, and other necessary expenses, and such further reasonable allowance as the court mav judge proper, to be taxed by the court. Rev. p. 806 § J¡ñ. This act applies in terms only to proceedings for partition conducted under its provisions. But its directions with respect to the allowance of commissioners’ fees and expenses, have been adopted in proceedings for partition in equity, and the court is authorized in its discretion to make such allowance for the services of the commissioners and their expenses in surveying or otherwise as may be deemed reasonable, on a consideration of the character and extent of the services of the commissioners and their responsibilities, and the expenses reasonably incurred. Coles v. Coles, 2 Beas. 365.
The complaint on the present appeal is that the allowances made were unreasonable and excessive in amount — out of proportion to the services rendered.
The amount of allowances of this kind is usually ascertained in an informal manner, from an inspection of the papers, and statement of counsel, and such knowledge on the subject as the *283court has obtained in its supervision over the proceeding in its several stages. In this case the allowance of the surveyor’s charges (which is the principal ground of complaint) was made on his petition and on affidavits, among which was the affidavit of one of the commissioners to the employment of the surveyor and the rendition of the services he charges for, and certifying to the correctness of his bill. No counter-affidavits were offered, nor was any application made to the chancellor for a hearing on depositions.
With respect to the propriety of the allowance to the commissioners for their services, we have no information except the direction in the decree that in taxing the costs of partition there be allowed to the commissioners, as an extra allowance, $30 each.
I think that from a discretionary order made under such circumstances no appeal will lie.
The appeal should be dismissed.

Appeal unanimously dismissed.